               Case 1:19-cv-02990-DLB Document 22 Filed 03/31/21 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                               101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7810
                                                                                        Fax: (410) 962-2577
                                                                                 MDD_DLBChambers@mdd.uscourts.gov




                                                      March 31, 2021


      LETTER TO COUNSEL

             RE:      Leniya S. v. Saul
                      Civil No. DLB-19-2990


      Dear Counsel:

             On October 14, 2019, plaintiff petitioned this Court to review the Social Security
      Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance Benefits and
      Supplemental Security Income. ECF 1. I have considered the parties’ cross-motions for summary
      judgment and plaintiff’s response. ECF 14 (“Pl.’s Mot.”); ECF 16 (“Def.’s Mot.”); ECF 17 (“Pl.’s
      Resp.”). I find no hearing necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold
      the denial if the SSA employed correct legal standards in making findings supported by substantial
      evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).
      Under that standard, I will deny both motions, reverse the Commissioner’s decision in part, and
      remand the case to the Commissioner for further consideration. This letter explains my rationale.

             Plaintiff filed her claim for Disability Insurance Benefits on April 6, 2015, and her claim
      for Supplemental Security Income on May 7, 2015, alleging in both an onset date of February 1,
      2015. Administrative Transcript (“Tr.”) 221-28. The SSA denied her claims initially and on
      reconsideration. Tr. 118, 127. An Administrative Law Judge (“ALJ”) held a hearing on August
      8, 2018. Tr. 34-55. Following the hearing, the ALJ determined plaintiff was not disabled within
      the meaning of the Social Security Act during the relevant time frame. Tr. 10-26. Because the
      Appeals Council denied plaintiff’s request for review, the ALJ’s decision constitutes the final,
      reviewable decision of the SSA. Tr. 1-6; see Sims v. Apfel, 530 U.S. 103, 106-07 (2000); 20 C.F.R.
      § 422.210(a).

              The ALJ found plaintiff severely impaired by “morbid obesity, fibromyalgia, mild
      degenerative disc disease of the spine, bilateral carpal tunnel syndrome, attention deficit
      hyperactivity disorder (ADHD), affective disorder, [a]nxiety [d]isorder, and sleep apnea.” Tr. 15
      (internal citations omitted). Despite these impairments, the ALJ determined plaintiff retained the
      residual functional capacity (“RFC”) to:
          Case 1:19-cv-02990-DLB Document 22 Filed 03/31/21 Page 2 of 5
Leniya S. v. Saul
Civil No. DLB-19-2990
March 31, 2021
Page 2

       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a), except
       she is unable to climb ladders, ropes, and scaffolds, she can engage no more than
       occasional other postural activities; she can perform frequent bilateral handling; she
       can have no exposure to unprotected heights and hazards; she can perform simple,
       routine tasks in two-hour increments with normal breaks; she can have no work
       requirement to interact with the public; and she can tolerate no more than occasional
       changes to the work setting.

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined plaintiff
could not perform her past relevant work as a shoe salesperson, shoe store assistant manager, or
furniture rental clerk but could perform other jobs existing in significant numbers in the national
economy. Tr. 23. Therefore, the ALJ concluded plaintiff was not disabled. Tr. 26.

        On appeal, plaintiff argues: (1) the ALJ erroneously analyzed her mental impairments, (2)
the ALJ improperly evaluated her fibromyalgia, and (3) substantial evidence does not support the
ALJ’s step-three findings. Pl.’s Mot. at 4-26. The parties initially submitted arguments in this
case between August and October 2020. See Pl.’s Mot.; Def.’s Mot.; Pl.’s Resp. In December
2020, the Fourth Circuit published Arakas v. Cmm’r, Soc. Sec. Admin., 983 F.3d 83, 97 (4th Cir.
2020), in which it joined the “growing number of circuits [that] have recognized fibromyalgia’s
unique nature and . . . accordingly held that ALJs may not discredit a claimant’s subjective
complaints regarding fibromyalgia symptoms based on a lack of objective evidence substantiating
them.” This Court sought supplemental briefing from the parties as to whether Arakas requires
remand in this case. ECF 18. The Commissioner argues Arakas does not, ECF 20 (“Def.’s Supp.
Br.”), though in his initial motion for summary judgment he argued “[t]he ALJ’s consideration of
objective medical findings, treating doctor opinions, and [plaintiff’s] treatment history was . . . not
inappropriate,” Def.’s Mot. at 8. I disagree that the ALJ’s analysis complies with Arakas’s clear
mandate. Accordingly, I remand, but I express no opinion as to plaintiff’s ultimate entitlement to
benefits.

          Fibromyalgia is assessed using a two-step framework. 20 C.F.R. §§ 404.1529, 416.929;
SSR 12-2p, 2012 WL 3104869 (July 25, 2012). First, ALJs must assess the objective medical
evidence and determine whether the plaintiff has a medically determinable impairment. Id. §§
404.1529(b), 416.929(b); SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016). Second, if the ALJ
finds a medically determinable impairment, the ALJ assesses the plaintiff’s symptoms to determine
how the symptoms’ intensity and persistence affect the plaintiff’s ability to work. See id. §§
404.1529(c), 416.929(c); SSR 16-3p. At the second step, the plaintiff is not required to produce
objective evidence of the pain itself or its intensity. Walker v. Bowen, 889 F.2d 47, 49 (4th Cir.
1989). The Fourth Circuit recently observed this evidentiary rule is particularly important in cases
where plaintiffs are impaired by fibromyalgia—“a disease whose symptoms are entirely
subjective, with the exception of trigger-point evidence.” Arakas, 983 F.3d at 97 (citing Sarchet
v. Chater, 78 F.3d 305, 306 (7th Cir. 1996). Because “[o]bjective indicators such as normal clinical
and laboratory results simply have no relevance to the severity, persistence, or limiting effects of
. . . fibromyalgia, the Fourth Circuit held that “ALJs may not rely on objective medical evidence
          Case 1:19-cv-02990-DLB Document 22 Filed 03/31/21 Page 3 of 5
Leniya S. v. Saul
Civil No. DLB-19-2990
March 31, 2021
Page 3

(or lack thereof)—even as just one of multiple factors—to discount a claimant’s subjective
complaints regarding symptoms of fibromyalgia.” Id.

       In this case, the ALJ used objective evidence to discount plaintiff’s subjective complaints.
For example, the ALJ found:

       Records from Edward McCready Hospital Physical Therapy clinic [addressing
       fibromyalgia] reflect that, on February 4, 2016, the claimant reported pain affecting her
       neck, shoulders, and upper back reaching 7 out of 10 severity. However, on examination,
       she demonstrated 5/5 strength with improved range of motion and improved function from
       5% to 15% . . . .

       [Plaintiff] consulted with Michael Crouch, MD[,] regarding her one-year history of
       widespread joint pain on March 4, 2016. He confirmed the diagnosis of fibromyalgia after
       physical examination showed only joint tenderness. Laboratory studies done later that
       month were also normal, which further supported the diagnosis of fibromyalgia. [Plaintiff]
       was treated conservatively with Lyrica for primary fibromyalgia syndrome, . . . during
       which time examinations demonstrated normal motor tone and strength, normal movement
       of all extremities, intact sensation, and normal gait, station, and coordination.

Tr. 19-20 (internal citations omitted) (emphasis added). Arakas prohibits such consideration,
“even as one of multiple factors.” 683 F.3d at 97. Though the ALJ did find normal laboratory
studies supported a diagnosis of fibromyalgia, he also discussed plaintiff’s conservative treatment
and normal physical examinations in the context of her RFC. While the Fourth Circuit allows
consideration of “normal clinical and laboratory results . . . such evidence—along with consistent
trigger-point findings—should be treated as evidence substantiating the claimant’s impairment.”
Id. 97-98 (emphasis in original). Here, the ALJ juxtaposed plaintiff’s “conservative treatment”
with her normal physical examination findings, which suggests the ALJ viewed those facts as
mitigating plaintiff’s subjective complaints about her fibromyalgia. Plaintiff “cannot be faulted
for ‘failing to pursue non-conservative treatment options where none exist.’” Id. at 102 (citing
Lapierre-Gutt v. Astrue, 382 F. App’x 662, 664 (9th Cir. 2010)). Neither can her normal physical
examination findings be used to discount her subjective complaints.

        The Commissioner unpersuasively argues Arakas does not compel remand in this case.
The Commissioner’s argument that the ALJ permissibly considered objective medical evidence to
find a medically determinable impairment is beside the point. See Def.’s Supp. Br. at 2. The issue
in this case is not whether the ALJ properly found a medically determinable impairment but
whether the ALJ properly discounted plaintiff’s symptoms in considering objective evidence at
the second step of the two-step framework. See 20 C.F.R. §§ 404.1529, 416.929.

        Additionally, the Commissioner’s argument that “the Commissioner’s regulations, the
Commissioner’s sub-regulatory guidance, and Fourth Circuit case law make clear that the entire
record, including the objective medical evidence, will be considered in assessing the intensity,
persistence, and limiting effects of an individuals’ symptoms, including pain” misapprehends the
          Case 1:19-cv-02990-DLB Document 22 Filed 03/31/21 Page 4 of 5
Leniya S. v. Saul
Civil No. DLB-19-2990
March 31, 2021
Page 4

Fourth Circuit’s central insight in Arakas. See id. at 3. The Fourth Circuit remanded Arakas not
because the ALJ considered objective evidence but because the ALJ used objective evidence to
“discount” the plaintiff’s subjective complaints. 683 F.3d at 97. Fibromyalgia’s “‘symptoms are
entirely subjective, with the exception of trigger-point evidence.” Id. at 96. Physical examinations
thus “usually yield normal results—a full range of motion, no joint swelling, as well as normal
muscle strength and neurological reactions.” Id. (citing Green-Younger v. Barnhart, 335 F.3d 99,
108-09 (2d Cir. 2003)) (internal citation omitted). Consequently, unremarkable objective evidence
is not probative of fibromyalgia’s severity because the disease does not—regardless of severity—
normally produce abnormal results.

        The Commissioner also distinguishes the instant case from Arakas on the grounds that: (1)
the ALJ “did not state that the lack of significant clinical findings was inconsistent with” disability,
(2) “did not repeatedly refer to and emphasize the lack of supporting objective medical evidence
concerning [plaintiff’s] fibromyalgia, and (3) “did not indicate that a lack of objective medical
evidence ‘was his chief, if not definitive, reason’” for discounting plaintiff’s symptoms. Def.’s
Supp. Br. at 3-4 (citing Arakas, 983 F.3d at 97). But none of these arguments, even if true, explain
how the ALJ did not use “objective medical evidence (or lack thereof)—even as just one of
multiple factors—” to discount plaintiff’s symptoms. See Arakas, 983 F.3d at 97. In fact, the
Commissioner does not address the ALJ’s reliance on the objective medical evidence in the records
from the Edward McCready Hospital Physical Therapy clinic and Dr. Crouch to discount
plaintiff’s subjective complaints. Neither does the Commissioner’s identification of other
components of the ALJ’s fibromyalgia analysis change the fact that, in this case, the ALJ used
objective evidence to discount plaintiff’s symptoms. See Def.’s Supp. Br. at 4-5.

         Ultimately, Arakas requires remand because the ALJ impermissibly used objective
evidence to discount plaintiff’s complaints. See, e.g., Michelle P. v. Saul, No. TMD-19-3499,
2021 WL 119076, at *4-5 (D. Md. Jan. 12, 2021) (remanding where the ALJ found the plaintiff’s
fibromyalgia severe but noted that “testing in the record showed normal gait and no neurological
defects” and “spinal imaging did not show significant abnormalities); Charlene L. v. Saul, No.
3:19cv626, 2021 WL 725822, at *4-6 (E.D. Va. Feb. 3, 2021) (remanding for the ALJ’s improper
consideration of the plaintiff’s fibromyalgia where the ALJ found the plaintiff experienced pain
but “the treatment notes show[ed] an improvement in joint pain due to conservative treatment”
and “other physical examinations show a normal range of hip and knee motion as well as other
joints, normal sensation and strength in the bilateral extremities and no joint tenderness”).

        Finally, because I remand for the ALJ’s impermissible evaluation of plaintiff’s
fibromyalgia, I do not consider whether the ALJ properly assessed plaintiff’s mental impairments
or whether substantial evidence supported the ALJ’s step-three findings. The ALJ may consider
these arguments on remand.

       For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 14, is
denied, and the Commissioner’s motion for summary judgment, ECF 16, is denied. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is reversed in part due to inadequate
analysis. The case is remanded for further proceedings in accordance with this opinion.
          Case 1:19-cv-02990-DLB Document 22 Filed 03/31/21 Page 5 of 5
Leniya S. v. Saul
Civil No. DLB-19-2990
March 31, 2021
Page 5


        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
